Citation Nr: 0413370	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-08 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, inter alia, continued the 
then-assigned 30 percent evaluation for bilateral pes planus.

In an October 2003 decision, the Board granted a 50 percent 
evaluation for bilateral pes planus.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2004, the Secretary of VA 
and the veteran (the parties) filed a joint motion to vacate 
the Board decision and remand it, asserting that the Board 
had not provided an adequate discussion regarding the notice 
requirements of 38 U.S.C. § 5103(a), as they pertain to the 
veteran's claim, as required by 38 U.S.C. § 7104(a)(d)(1).  
The Court granted the joint motion that same month.  The case 
has been returned to the Board for further appellate review.

In the October 2003 decision, the Board also remanded claims 
for service connection for a psychiatric disorder as being 
secondary to the service-connected bilateral pes planus and 
entitlement to a total rating for compensation based upon 
individual unemployability.  The veteran's representative 
listed these two issues in the May 2004 informal hearing 
presentation; however, those claims are not part of the 
current appeal, as they remain in remand status.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In April 2004, the Board informed the veteran that her case 
had been received by the Board following the Court's remand 
decision and gave her an opportunity to submit additional 
evidence in support of her claim.  That same month, the 
veteran submitted additional evidence and indicated, "I am 
submitting the enclosed argument and/or evidence.  Please 
remand my case to the [agency of original jurisdiction] for 
review of this evidence."  The additional medical evidence 
addresses the service-connected bilateral pes planus.  Thus, 
in compliance with the veteran's request, the claim must be 
remanded to the RO for initial consideration, as she has not 
waived that right.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

The RO should consider the additional 
evidence and readjudicate the claim for 
entitlement to an evaluation in excess of 
50 percent for bilateral pes planus.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


